Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application amendment filed on 09/15/2022.
This application is a CON of 14/205,347 03/11/2014 PAT 10599287

Specification
The disclosure is objected to because of the following informalities: Par. [0074], l.6 of the spec. disclose “…a user drags volume slider 1102B…”, the examiner is interoperating the sider 1102B as 1102A since fig.11 of the spec. displays 1102A as the slider and 1102B as the indicator bar.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of US PAT. No. 10599287.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  See table below:
Instant Application

10599287
Claim 1. Tangible, non-transitory computer-readable media having instructions encoded therein, wherein the instructions, when executed by a computing device, cause the computing device to perform functions comprising: displaying in a graphical user interface (GUI), (i) a first volume icon corresponding to a first volume for a first playback device configured to play first audio content, (ii) a second volume icon corresponding to a second volume for a second playback device configured to play second audio content, and (iii) a first selectable icon for the first playback device and a second selectable icon for the second playback device; 

Claim 1. Tangible, non-transitory computer-readable media having instructions encoded therein, wherein the instructions, when executed by a computing device, cause the computing device to perform functions comprising: displaying in a graphical user interface (GUI), (i) a first volume icon corresponding to a first volume for a first playback device configured to play first audio content via a first queue, (ii) a second volume icon corresponding to a second volume for a second playback device configured to play second audio content via a second queue, and (iii) a first selectable icon for the first playback device and a second selectable icon for the second playback device, wherein selection of first and second selectable icons causes formation of a synchrony group comprising the first playback device and the second playback device; 
receiving a first selection of the first selectable icon and a second selection the second selectable icons via the GUI; 
receiving selections of the first and second selectable icons via the GUI; 
in response to receiving the first and second selections, (i) transmitting a command to the first playback device and the second playback device to form a synchrony group comprising the first and second playback devices, and (ii) displaying in the GUI, a group icon corresponding to the synchrony group; 
in response to receiving the selections, (i) forming the synchrony group comprising the first and second playback devices, (ii) initiating synchronous playback of the first audio content via the first and second playback devices of the synchrony group, and (iii) displaying in the GUI, a group icon corresponding to the synchrony group; 
receiving a third selection of the group icon; in response to receiving the third selection, displaying in the GUI, a group volume icon corresponding to a group volume corresponding to the synchrony group that represents a position relative to the first and second volumes,
displaying in the GUI, a group volume icon corresponding to a group volume that represents a position relative to the first and second volumes; 
Wherein (i) when the first volume icon indicates a volume greater than a volume indicated by the group volume icon, an adjustment to a position of the first volume icon causes an adjustment to a position of the group volume icon based on the adjustment to the position of the first volume icon, and (ii) when the second volume icon indicates a volume greater than the volume indicated by the group volume icon, an adjustment to a position of the second volume icon causes an adjustment to the position of the group volume icon based on the adjustment to the position of the second volume icon. 
receiving a command to change the first volume when a volume level indicated by the first volume icon exceeds a group volume level indicated by the group volume icon; and in response to receiving the command to change the first volume when the volume level indicated by the first volume icon exceeds the group volume level indicated by the group volume icon, (i) changing the first volume, (ii) adjusting a position of the first volume icon to reflect the change to the first volume, and (iii) adjusting a position of the group volume icon, wherein the adjusted position of the group volume icon represents a position relative to the adjusted first volume and the second volume.


Claims 2-10 map to claim 2-10 of 10599289, claims 12-18 are method claims of claims 2-10 of 10599289 and claims 19-20 are computer device claims of claims 1 and 2 of 10599289, therefore they are rejected similarly.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 8 and 18 recite: “receiving a command to change the first volume when a volume level indicated by the first volume icon is less than a group volume level indicated by the group volume icon; and in response to receiving the command to change the first volume when the volume level indicated by the first volume icon is less than the group volume level indicated by the group volume icon, (i) changing the first volume, (ii) adjusting a position of the first volume icon to reflect the change to the first volume, and (iii) adjusting a position of the group volume icon proportional to the adjustment of the first volume icon.”  There is no mention in the original specification of having group volume configured to move proportionally to the adjustment of the first volume icon when the first volume icon is less than the group volume.   Par. [0075] discloses the first volume icon is adjusted proportionally to the adjustment of the group volume but not the other way around.  Thus, the limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.
Applicant may obviate this rejection by canceling the claim.

Allowable Subject Matter
Claims 1-7, 9-10, 12-17 and 19-20 would be allowable pending an approved terminal disclaimer.  
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173